Citation Nr: 1125491	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  03-03 172	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salisbury, North Carolina


THE ISSUE

Whether the Veteran timely filed a notice of disagreement (NOD) with decisions denying him entitlement to reimbursement of unauthorized medical expenses incurred from April 3, 1997 to April 14, 1999.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to October 1968 and from September 1970 to March 1973.  This matter is before the Board of Veterans' Appeal (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from an October 2002 determination by the Veterans Affairs Medical Center (VAMC) in Salisbury, North Carolina (the agency of original jurisdiction (AOJ)), which held that the Veteran had not timely filed a NOD with the VAMC determinations (from October 2, 1998 through January 12, 2000) denying reimbursement of unauthorized medical expenses incurred from April 3, 1997 to April 14, 1999.  In a decision issued in June 2004, the Board upheld the RO's decision and dismissed his appeal.  The Veteran appealed that decision to the Court.  In January 2007, the Court issued a judgment that set aside the June 2004 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in its December 2006 memorandum decision.  In March 2006, the Court issued a mandate closing the case.

In April 2010, the Secretary of VA noted that the Veteran had died in February 2006, and filed a motion to recall the mandate, withdraw the Court's December 2006 memorandum decision, vacate the underlying June 2004 Board decision, and dismiss the appeal for lack of jurisdiction.  In response, the Veteran's attorney filed a motion to substitute C.A.B. as the surviving spouse for accrued benefits purposes.  After appropriate legal briefings were submitted by both parties, the Court issued an April 2011 order that denied the Secretary's motion and also denied the attorney's motion for substitution as moot.  

Finally, the Board notes that its June 2004 decision also remanded for additional development a separate matter of entitlement to reimbursement of unauthorized medical expenses incurred from March 14, 2000 to April 10, 2000.  This matter was returned to the Board in September 2004 whereupon (in accordance with Stegall v. West, 11 Vet. App. 268 (1998)) it was again remanded for the development.  This matter has not been recertified to the Board by the RO, and is not before the Board at this time.  [It appears that this matter may have been withdrawn while pending before the AOJ.]


FINDING OF FACT

In January 2007, the Board received notice that the Veteran died on February [redacted], 2006.

CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106.  





ORDER

The appeal is dismissed.


		
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


